          Case 1:19-cr-00677-LTS Document 54
                                          53 Filed 06/11/20 Page 1 of 1
                                                                      2



                                       LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  140 Broadway, Suite 4611
                                 New York, New York 10005

TELEPHONE: (212) 204-2574                                E-MAIL: jacobbarclaymitchell@gmail.com
CELLULAR: (540) 273-3400                                 FACSIMILE: (212) 858-7750



June 11, 2020

Honorable Laura T. Swain
United States District Judge
Southern District of New York
500 Pearl Street                                       MEMO ENDORSED
New York, New York 10007

RE:     United States v. Armando Barbier
        19 Cr. 677 (LTS)

Dear Judge Swain:

              I represent Mr. Armando Barbier in the above referenced-matter. I write to
request permission for Mr. Barbier to be able to travel to Florida at the end of June.

                His date of departure would be on June 25, 2020, leaving from LGA at 6:30am
and arriving at FLL at 9:29am. He would be returning on June 28, 2020 from FLL at 8:25pm and
arriving back at LGA at 11:21pm. While in Florida he and his family would be staying at
President Hotel 1423 Collins Ave, Miami Beach, FL 33139.

                 I have communicated with his pretrial services officer, Ms. Keyana Pompey who
does not object to this request. I have communicated with AUSA Elizabeth Espinosa who defers
to pretrial services in regards to this request.

Thank you for your consideration.
                                                   The requested permission is granted. DE#53 resolved.
Respectfully,                                      SO ORDERED.
                                                   6/11/2020
                                                   /s/ Laura Taylor Swain, USDJ
________/S___________
Jacob Mitchell
